Title: From Benjamin Franklin to Schweighauser, 25 February 1779
From: Franklin, Benjamin
To: Schweighauser, Jean-Daniel


Passy february 25. 1779
I duely receiv’d yours of the 18, with Advice of your Drawing for 58407 l.t. 14 s. 0 d. as the Ballance of your Acct with the Commrs. I shall accept your Bills when they appear. In settling M. Williams’s Accounts, M. Lee insisted on having all the Vouchers in support of each Article produced here. How far this is agreeable to the Customs of Merchants I know not, but none are come to hand with yours, except those relating to Money furnish’d some Prisoners. I should be glad however, as soon as may be convenient to you, to see the Accounts of the Ship Providence as the Disbursements for her amount to so great a Sum as 60354 l.t. 19. 0. and I took this Occasion to repeat my Desire that you would furnish the Alliance with a sparing Hand, as I see some of these Captains have no Moderation in their Demands, and Money to answer them is provided with Difficulty.
By your Acct. the Ballance is stated at 58307.14.0.
You ask for Directions respecting the Patience. Please to explain that Affair to me, as I know nothing of it.
Capt. Jones or Capt. Landais will, either of them be glad to take all the American Sailors you can possibly furnish them with.
Inclos’d I send you the Invoice and Bill of lading of the 300 Hogsheads of Tobacco arriv’d in the Bergere. You will see that one half is agreed to be for the Freight of the other, so that only 150 Hogsheads will be receiv’d for Acct. of the Congress. I suppose care will be taken that if any Part is damag’d, the Loss should be equally divided. Our Part must be deliver’d to the Agents of the Farmers general, as the former.
With great esteem I have the Honor to be &c.
M. Schweighauser
